Appeal from a judgment of the Supreme Court (Spargo, J.), entered January 13, 2003 in Greene County, which, in a proceeding pursuant to CPLR article 78, dismissed the petition for failure to state a cause of action.
Based upon the misbehavior report and his plea of guilty, petitioner was found to have violated prison correspondence procedures by failing to completely address outgoing mail and attempting to mail a hand-painted handkerchief to his granddaughter through the correction facility mail room rather than *1032through the package room.* Petitioner commenced this CPLR article 78 proceeding challenging the determination of guilt. Thereafter, Supreme Court granted respondent’s motion to dismiss the proceeding for failure to state a cause of action. As noted by Supreme Court, petitioner’s plea of guilty precludes a challenge to the sufficiency of the evidence supporting the determination of guilt (see Matter of Surdis v Walsh, 301 AD2d 900 [2003]; Matter of La Banca v Goord, 297 AD2d 868 [2002]; Matter of Shire v Coombe, 240 AD2d 823 [1997]). Accordingly, respondent’s motion was properly granted.
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, without costs.

 Petitioner was also charged with, but found not guilty of, smuggling and destroying state property.